Citation Nr: 1643324	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1988 to March 1989 and from February 2003 to May 2004. He had additional periods of service with the Army National Guard of South Carolina. He served in Southwest Asia and his military decorations include the Combat Action Badge.

The Veteran is in receipt of a total disability evaluation based on individual unemployability effective November 2009 and a 100 percent schedular evaluation effective December 2009. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Columbia, South Carolina, Regional Office (RO). In November 2011, the Veteran was afforded a videoconference hearing before a Veterans Law Judge. A hearing transcript is in the record. In December 2012, the Board remanded the case to the RO for additional action.

In July 2015, the Veteran was informed that the Veterans Law Judge who had conducted his November 2011 Board hearing was no longer employed at the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In August 2015, the Veteran indicated that he did not want an additional Board hearing. In September 2015, the Board remanded the case to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Remand is necessary to obtain adequate medical opinions. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In November 2015, the Veteran was afforded VA examinations for his disabilities. In the opinion about his foot disability, the examiner opined that if the Veteran has plantar fasciitis, it was not caused by any in-service injury because he was not treated for or diagnosed with plantar fasciitis while in service. As the Veteran has asserted that his bilateral foot disability began while he was serving in combat in Southwest Asia, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. See 38 U.S.C.A. § 1154(b) (West 2014). Therefore, remand is necessary to obtain an adequate medical opinion.

In March 2016, the Appeals Management Center (AMC) obtained an internal medical opinion regarding the Veteran's headaches and neck disability. These opinions are incomplete and, therefore, inadequate as they only address whether the Veteran's disabilities were caused or aggravated by his service-connected posttraumatic stress disorder (PTSD) or his lumbar spine disorder but do not discuss whether any of his other service-connected disabilities caused or aggravated the headaches and neck disability. Additionally, the clinician who provided the opinion asserted that there is a "strong association" in the medical literature between headaches and PTSD but, because the scientific evidence does not prove causation, he stated that this Veteran's headaches could not be caused or aggravated by his PTSD. While evidence from the literature is helpful and supportive, a medical opinion as to this Veteran specifically is necessary.




The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the November 2015 foot disability examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his bilateral foot disability. All indicated tests and studies must be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report must specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner IS ADVISED THAT THE VETERAN'S ACCOUNT OF ANY EVENTS OCCURRING IN COMBAT IS PRESUMED CREDIBLE, and must address the following:

a.  whether the Veteran's bilateral plantar fasciitis was caused by any in-service injury, including walking for long distances carrying heavy weight while stationed in Southwest Asia.

b.  whether the Veteran's bilateral plantar fasciitis was caused by any service-connected disability.

c.  whether the Veteran's bilateral plantar fasciitis was aggravated by any service-connected disability.

d.  whether the Veteran's bilateral pes planus was aggravated by any service-connected disability.

The Veteran is currently service-connected for PTSD with major depressive disorder, obstructive sleep apnea, degenerative disc disease of the lumbar spine and associated left and right lower extremity radiculopathy of the sciatic nerves and the femoral nerves, cold injury of the right and the left lower extremities, tendonosis of the left shoulder, chronic strain of the left knee, and, a left finger scar. In rendering the above-requested medical opinions, the examiner must consider whether ANY of these service-connected disorders have caused or aggravated the Veteran's bilateral foot disabilities.

The examiner's attention is drawn to the following:

*June 1988 physical examination for service entrance noting bilateral, moderate, asymptomatic pes planus.

*August 2005 VA treatment record where the Veteran described "loading and moving heavy supplies, jumping off the vehicles, [and] walking and running in the combat boots over uneven terrain."

*July and September 2009 statements from fellow servicemembers describing in-service foot complaints by the Veteran.

*August 2009 VA treatment record stating that the Veteran was diagnosed with bilateral plantar fasciitis.

*November 2011 Board hearing testimony.

*March 2013 VA examination where the Veteran described the history of his foot disability and where he was diagnosed with bilateral pes planus.

*November 2015 VA examination where the Veteran was diagnosed with bilateral pes planus and bilateral plantar fasciitis. 

2.  Return the file to the VA examiner who provided the AMC medical opinion as to the Veteran's headaches. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA headaches examination to obtain an opinion as to the nature and etiology of his disorder. All indicated tests and studies must be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report must specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.



The examiner must address the following:

a. whether any of the Veteran's service-connected disabilities caused his headaches.

b.  whether any of the Veteran's service-connected disabilities aggravated his headaches.

The Veteran is currently service-connected for PTSD with major depressive disorder, obstructive sleep apnea, degenerative disc disease of the lumbar spine and associated left and right lower extremity radiculopathy of the sciatic nerves and the femoral nerves, cold injury of the right and the left lower extremities, tendonosis of the left shoulder, chronic strain of the left knee, and, a left finger scar. In rendering the above-requested medical opinions, the examiner must consider whether ANY of these service-connected disorders have caused or aggravated the Veteran's headaches. 

The examiner must expressly discuss whether it is more likely than not that, IN THIS PARTICULAR VETERAN, PTSD with major depressive disorder, or any medication he takes therefor, caused or aggravated his headaches.

The examiner's attention is drawn to the following:

*VA treatment records documenting complaints of and treatment for headaches from July 2009 to present.

*July 2009 statements from the Veteran's fellow servicemembers.

*August 2009 VA treatment records documenting assessment for traumatic brain injury (TBI) and concluding that there was "no evidence of a deployment related TBI."

*November 2011 Board hearing testimony.

*March 2013 VA examination stating a diagnosis of tension headaches and providing medical history of the Veteran's disorder.

*November 2015 VA examination stating a diagnosis of tension headaches.

*March 2016 VA medical opinion.

3.  Return the file to the VA examiner who provided the AMC medical opinion as to the Veteran's neck disability. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA headaches examination to obtain an opinion as to the nature and etiology of his disorder. All indicated tests and studies must be accomplished and the findings reported in detail.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report must specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner must address the following:

a. whether any of the Veteran's service-connected disabilities caused his neck disability.

b.  whether any of the Veteran's service-connected disabilities aggravated his neck disability.

The Veteran is currently service-connected for PTSD with major depressive disorder, obstructive sleep apnea, degenerative disc disease of the lumbar spine and associated left and right lower extremity radiculopathy of the sciatic nerves and the femoral nerves, cold injury of the right and the left lower extremities, tendonosis of the left shoulder, chronic strain of the left knee, and, a left finger scar. In rendering the above-requested medical opinions, the examiner must consider whether ANY of these service-connected disorders have caused or aggravated the Veteran's neck disability. 

The examiner's attention is drawn to the following:

*July 2009 statements from the Veteran's fellow servicemembers.

*November 2011 Board hearing testimony.

*January 2013 VA treatment records stating diagnoses of cervical degenerative disc disease/stenosis and mild degenerative joint disease.

*March 2013 VA examination stating a diagnosis of cervical spine degenerative disc disease and documenting the medical history of the Veteran's disability.

*November 2015 VA examination stating a diagnosis of cervical spine degenerative arthritis.

*March 2016 VA medical opinion.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




